Citation Nr: 0509962	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  01-09 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for an eye disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to August 
1959.  

This matter initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, which denied service 
connection for retinochoroiditis of both eyes.

In a July 2003 decision, the Board reopened the veteran's 
claim for service connection for an eye disorder on the basis 
of new and material evidence.  The Board then remanded the 
case for additional development.  That development has since 
been accomplished and the case is once again before the Board 
for review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In October 2004, a VA examiner reviewed the claims file, 
examined the veteran, and consulted with a retinal specialist 
before determining that the veteran's eye disorder was not 
likely related to service.  


CONCLUSION OF LAW

An eye disorder was not incurred in or aggravated by service.  
38 U.S.C.A §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.303 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for an eye 
disorder.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence, and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The veteran in this case was informed of the evidence needed 
to substantiate his claim by means of a rating decision 
issued in March 2001, a statement of the case issued in 
November 2001, supplemental statements of the case issued in 
October 2002 and January 2005, as well as a letter by the 
Appeals Management Center (AMC) dated in May 2004.  As a 
whole, these documents satisfy the notice requirements of 38 
U.S.C.A. § 5103.  

The United States Court of Appeals for Veterans Claims 
(Court) recently held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction ("AOJ" or "RO").  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In the 
present case, the Board notes that the veteran was not 
provided notice of the VCAA prior to the RO's initial 
adjudication of his claim.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case is harmless error, as the content of the notice fully 
comply with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

In Pelegrini, the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

In this case, although the May 2004 notice letter does not 
specifically contain the "fourth element," the Board finds 
that the veteran was otherwise fully notified of the need to 
submit any evidence pertaining to his claim through the 
documents described above.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Since each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Pursuant to 
the Board's remand, the veteran was afforded a VA eye 
examination in October 2004 to determine whether his eye 
disorder had its onset in service.  In a May 2004 letter, the 
AMC also requested that the veteran provide information 
concerning treatment from several private physicians whom the 
veteran referenced.  In a May 2004 letter, the veteran 
explained that no additional records were available.  Thus, 
under the circumstances of this case, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA. 

II.  Merits of the Claim

The veteran claims that he suffers from an eye disorder as a 
result of intense sunlight exposure while stationed in 
Greenland for 15 months while on active duty.  For the 
reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's claim.

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

In addition, certain chronic diseases may be presumed to have 
been incurred in or aggravated during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004); 67 Fed. 
Reg. 67792-67793 (Nov. 7, 2002).

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(a).  If the chronicity provision is not applicable, a 
claim may still be established if the condition observed 
during service or any applicable presumption period still 
exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

In this case, the veteran's service medical records make no 
reference to an eye disorder during his period of active duty 
from August 1955 to August 1959.  His enlistment examination 
of July 1955 showed that his visual acuity was 20/20 
bilaterally.  In December 1957, the veteran was treated for 
bilateral conjunctivitis, which apparently resolved.  In a DD 
Form 771 (Spectacle Order Form), dated July 1959, it was 
noted that the veteran was issued two pairs of zylonite 
spectacles.  However, his visual acuity was not listed in 
that form.  Nevertheless, a separation examination of July 
1959 indicated that his visual acuity was 20/20 bilaterally.  
Both eyes were also normal on clinical evaluation. 

The veteran was afforded a VA examination in September 1968 
in connection with his original claim for service connection 
for an eye disorder.  At that time, the veteran's uncorrected 
visual acuity was 20/200 bilaterally, which was corrected to 
20/100.  The diagnosis was retinochoroiditis, bilateral, with 
defective vision.  No medical opinion was provided concerning 
the etiology or date of onset of this condition.  

In a September 1994 letter, D.I., M.D. stated that he and 
P.G., M.D., had examined the veteran in February 1993.  
According to Dr. D.I., both he and Dr. P.G. believed that the 
veteran had solar retinopathy from when he was in Greenland.  
In a February 1993 letter, Dr. P.G. concurred that the 
veteran was suffering from solar retinopathy with macular 
changes in both eyes.  

In a November 1994 letter, R.A., M.D., indicated that an 
examination of the veteran revealed macular degeneration in 
both eyes, with visual acuity of 20/200 bilaterally.  Dr. 
R.A. indicated that the veteran had told him that a physical 
at Mount Sinai in the 1960's said it was possible that his 
macular degeneration had occurred from the bright sunshine 
that was present in Greenland.  Dr. R.A. agreed that "it is 
certainly possible that sunlight under the extreme conditions 
that exist in Greenland could cause problems with macular 
degeneration." 

R.E., O.D. submitted a February 1995 letter in which he 
explained that the veteran was legally blind.  Dr. R.E. 
indicated that the veteran had scars in the macula of each 
eye, which the veteran believed occurred as the result of 
solar retinopathy while stationed in Greenland. 

In a November 1999 letter, J.S., D.O., stated that an 
examination of the veteran's eyes under high magnification 
revealed bilateral retinopathy involving depression of the 
maculae and pigment organization at the maculae.  Dr. J.S. 
explained that these findings were consistent with several 
etiologies, namely exposure to lasers, exposure to welding, 
long-term exposure to operating room microscopes, and solar 
retinitis.  Dr. J.S. then explained that, since the first 
three etiologies had been ruled out, solar retinitis was the 
only explanation.  Dr. J.S. stated: "Your medical and social 
history leave no doubt in my mind that your solar blindness 
were [sic] received in Greenland as a result of extreme 
direct and indirect exposure to bright sunlight at that time, 
especially given the fact that your first complaint about 
your eye status was made to an Armed Forces physician just 
prior to your discharge."

At an August 2000 VA examination, the veteran reported 
progressively decreasing vision in both eyes since 1958.  
Following a physical examination, the examiner concluded with 
a diagnosis of "Fundus flavimaculatus with macular 
involvement by history and clinical appearance.  The examiner 
explained that "[t]his diagnosis could be confirmed with 
further testing to include visual fields, 
electroretinography, and fluorescein angiography."  The 
examiner found that, based on a conversation with a retina 
specialist, the veteran's fundus flavimaculatus was not 
related to his in-service sun exposure.

Pursuant to the Board's remand, the veteran was afforded a VA 
eye examination in October 2004 to determine the nature and 
etiology of his eye disorder.  The examiner indicated that 
she had consulted with a retinal specialist.  She also noted 
that she had reviewed the claims file, including the 
veteran's service medical records, as well as reports 
submitted by Drs. R.A, D.I., R.E., P.G. and J.S.  Following a 
thorough examination of the veteran's eyes, the examiner 
concluded that the veteran's condition was highly suggestive 
of end-stage Stargardt's disease.  The examiner noted that 
the retinal specialist agreed with her findings and felt that 
this condition was not likely related to the veteran's 
service in Greenland.  

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for an eye 
disorder.  The Board has considered Dr. R.A.'s opinion, in 
which he stated that "it is certainly possible that sunlight 
under the extreme conditions that exist in Greenland could 
cause problems with macular degeneration."  The Board places 
little probative value on this opinion, as the phrase 
"certainly possible" is no more than mere speculation with 
respect to the issue of etiology.  The Court has consistently 
held that service connection may not be predicated on a 
resort to speculation or remote possibility.  Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Dixon v. Derwinski, 3 Vet. App. 261 
(1992) (a claim must be accompanied by evidence that suggests 
more than a purely speculative basis for granting 
entitlement).  

The Board also places little probative value on Dr. R.E.'s 
letter of February 1996, wherein he recorded the veteran's 
statement that he started going blind as a result of  solar 
retinopathy while stationed in Greenland.  Since Dr. R.E. 
never offered an independent medical opinion confirming the 
veteran's self-reported history, this opinion is insufficient 
to grant the veteran's claim.  See Leshore v. Brown, 8 Vet. 
App. 406, 409 (1995) (holding that evidence which is simply 
unenhanced information recorded by a medical examiner does 
not constitute competent medical evidence).

The Board also considered the opinions provided by Drs. D.I. 
and J.S., both of whom maintain that the veteran's eye 
disorder is related to sun exposure while stationed in 
Greenland.  According to Dr. D.I., both he and Dr. P.G. 
believed that the veteran had solar retinopathy from when he 
was in Greenland.  Dr. J.S.'s opinion was even more 
compelling, as he asserted that the veteran's medical and 
social history left no doubt that his solar blindness is 
related to extreme direct and indirect exposure to bright 
sunlight while stationed in Greenland.

The Board emphasizes, however, that no evidence indicates 
that any of these medical professionals reviewed the 
veteran's claims file.  In Elkins v. Brown, 5 Vet. App. 474, 
478 (1993), the Court rejected a medical opinion as 
"immaterial" where there was no indication that the physician 
reviewed the claimant's service medical records or any other 
relevant documents which would have enabled him to form an 
opinion on service connection on an independent basis.  See 
also Swann v. Brown, 5 Vet. App. 177, 180 (1993) (without a 
review of the claims file, an opinion as to etiology of an 
underlying disorder can be no better than the facts alleged 
by the veteran). In light of this case law, the 
chiropractor's opinion is of little probative value.

In contrast, a VA examiner in October 2004 did review the 
veteran's claims file and consulted with a retinal specialist 
before determining that the veteran's condition was 
consistent with end-stage Stargardt's disease, and that it 
was unlikely that this condition was related to the veteran's 
service in Greenland.  The Board places greater probative 
value on this opinion, as it was based on a review of the 
claims file and supported by sound rationale.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor 
the opinion of one competent medical expert over that of 
another when decision makers give an adequate statement of 
reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993) ("the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches.... As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [Board as] adjudicators. . .").

The Court has held that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position.  Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Here, for example, the VA examiner reviewed the 
veteran's claims file, including the medical evidence in 
support of his claim, before determining that the veteran's 
eye condition was not related to service. 

The Board has also considered lay statements in support of 
the veteran's claim, including testimony presented by the 
veteran and his son at a May 2002 hearing.  However, the 
Board notes that where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  Since the record does not reflect that the 
veteran or his son possess the medical training and expertise 
necessary to render an opinion concerning the cause of an eye 
disorder their lay statements are of no probative value in 
this regard.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

The Board must therefore conclude that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for an eye disorder.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for an eye disorder is denied.




	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


